DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 07/01/2021. Claims 1-2, 5-8, 10-11, 14-17 are amended. Claims 4, 13 are cancelled. Claims 1-3, 5-12, 14-18 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing and 112(b) rejection of claims 1-18.
Allowable Subject Matter
Claims 1-18 are allowed.
As of claim 1, the closest prior art Nakanishi (US 20160373705 A1) teaches a projection display device having R (red) color light source 10R, G (green) color light source 10G, and B (blue) color light source 10B, and also has temperature sensors 15R, 15G, 15B disposed near the light sources, respectively, and light sensors 17R, 17G, 17B disposed near the light sources, respectively, to detect light leakages. Operation of the projection display device according to the present exemplary embodiment will be described below. In FIG. 3, respective lights emitted from R color light source 10R, G color light source 10G, and B color light source 10B, each having light-emitting elements for emitting a monochromatic light, pass through respective condenser lenses 19R, 19G, 19B and respective illumination optical systems 12R, 12G, 
Claims 2-3, 5-9 are allowed as being dependent on claim 1.
As of claim 10, the closest prior art Nakanishi (US 20160373705 A1) teaches a projection display device having R (red) color light source 10R, G (green) color light source 10G, and B (blue) color light source 10B, and also has temperature sensors 15R, 15G, 15B disposed near the light sources, respectively, and light sensors 17R, 17G, 17B disposed near the light sources, respectively, to detect light leakages. Operation of the projection display device according to the present exemplary 
Claims 11-12, 14-18 are allowed as being dependent on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Koyama (US 20110096301 A1) teaches the image projection apparatus which includes a light modulating element, a projection lens configured to project light modulated by the light modulating element onto a projection surface, an optical unit configured to introduce light from a light source to the light modulating element, and to introduce the light from the light modulating element to the projection lens, a shutter unit disposed between the optical unit and the projection lens, and configured to be capable of shutting to block the light from the optical unit from entering the projection lens. A controller is configured to set an operation state of the light modulating element such that, in a state where the shutter unit is shut, an intensity of the light reaching the shutter unit from the optical unit becomes smaller than that in an entire white display state;
- Prior Art Kurozuka et al. (US 20090147224 A1) teaches an image projection apparatus which includes a light source for outputting laser light and a mirror section for reflecting and projecting the laser light having been output from the light source, and displays an image with at least a portion of the projected laser light. The image projection apparatus includes a detection section for detecting at least a portion of the laser light returning from a projection direction of the laser light, and a calculation section for determining an image displayable region based on the detected light. The mirror section reflects at least a portion of the laser light returning from the projection direction of the laser light so as to be led into the detection section.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882